Title: From James Madison to Peder Blicherolsen, 18 August 1802 (Abstract)
From: Madison, James
To: Blicherolsen, Peder


18 August 1802, Department of State, Washington. “The Secretary of State of the United States presents his respects to Mr. Olsen, and does himself the honor to forward herewith to him Exequators for the Gentlemen whose names are subjoined,… agreeably to Mr. Olsen’s letter of the 29th. of last month to the Secretary of State. The delay unavoidably incurred in procuring the necessary signatures [on] these Exequators from the absence of both the President and Secretary of State has thus long retarded the transmission of them.” Returns commissions for John Spindler (New York and Connecticut), Erich Bolman (Pennsylvania), Peter Collin (Maryland), John Boritz (North Carolina), Joseph Winthrop (South Carolina), William Scarborough (Georgia), and Jonathan Swift (District of Columbia).
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). 2 pp.


